           Case 1:20-cv-00896-AWI-SAB Document 24 Filed 10/30/20 Page 1 of 2



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                  EASTERN DISTRICT OF CALIFORNIA

8
     BARRY LOUIS LAMON,                               )   Case No.: 1:20-cv-00896-AWI-SAB (PC)
9                                                     )
                     Plaintiff,                       )
10                                                    )   FINDINGS AND RECOMMENDATIONS
              v.                                          RECOMMENDING DISMISSAL OF CERTAIN
                                                      )   CLAIMS AND DEFENDANTS
11                                                    )
     C. PFEIFFER, et.al.,
12                                                    )   (ECF Nos. 22, 23)
                                                      )
                     Defendants.                      )
13
                                                      )
14
15            Plaintiff Barry Louis Lamon is appearing pro se and in forma pauperis in this civil rights

16   action pursuant to 42 U.S.C. § 1983.

17            On October 20, 2020, the Court screened Plaintiff’s first amended complaint and found that

18   Plaintiff stated cognizable claims for retaliation against Defendants Jones, Moffett, Moore, Alvarez,

19   Eaker, Gonzalez, Rivera-Sierra, Ronquillo, Luna, Ramirez, Goss, Bennett-Beach and Velasco,

20   separate cognizable claims for failure to protect against Defendants Corona, Loera, Ramirez, Eaker,

21   Luna Jones, Moffett, Moore, Alvarez, Ronquillo, Luna, Rivera-Sierra and Clare, a cognizable Bane

22   Act claim against Corona, Loera, Jones, Moffett, Moore, Alvarez, Eaker, Gonzalez, Rivera-Sierra,

23   Ronquillo, Luna, Ramirez, Goss, Bennett-Beach, Velasco, and a cognizable intentional infliction of

24   emotional distress claim against Defendants Corona, Loera, Jones, Moffett, Moore, Alvarez, Eaker,

25   Gonzalez, Rivera-Sierra, Ronquillo, Luna, Ramirez, Goss, Bennett-Beach, Velasco. (ECF No. 22.)

26   Plaintiff was granted the opportunity to file a second amended complaint or notify the Court of his

27   intent to proceed only on the claims found to be cognizable. (Id.)

28   ///

                                                          1
        Case 1:20-cv-00896-AWI-SAB Document 24 Filed 10/30/20 Page 2 of 2



1             On October 29, 2020, Plaintiff filed a notice of intent to proceed on the claims found to be

2    cognizable. Fed. R. Civ. P. 8(a); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v.

3    Twombly, 550 U.S. 544, 555 (2007); Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

4             Accordingly, it is HEREBY RECOMMENDED that:

5             1.       This action proceed on Plaintiff’s separate claims for retaliation against Defendants

6    Jones, Moffett, Moore, Alvarez, Eaker, Gonzalez, Rivera-Sierra, Ronquillo, Luna, Ramirez, Goss,

7    Bennett-Beach and Velasco, separate claims for failure to protect against Defendants Corona, Loera,

8    Ramirez, Eaker, Luna Jones, Moffett, Moore, Alvarez, Ronquillo, Luna, Rivera-Sierra and Clare,

9    Bane Act claim against Corona, Loera, Jones, Moffett, Moore, Alvarez, Eaker, Gonzalez, Rivera-

10   Sierra, Ronquillo, Luna, Ramirez, Goss, Bennett-Beach, Velasco, and intentional infliction of

11   emotional distress claim against Defendants Corona, Loera, Jones, Moffett, Moore, Alvarez, Eaker,

12   Gonzalez, Rivera-Sierra, Ronquillo, Luna, Ramirez, Goss, Bennett-Beach, Velasco; and

13            2.       All other claims and Defendants be dismissed for failure to state a cognizable claim

14   for relief.

15            These Findings and Recommendations will be submitted to the United States District Judge

16   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

17   after being served with these Findings and Recommendations, Plaintiff may file written objections

18   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

19   Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

20   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

21   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

22
23   IT IS SO ORDERED.

24   Dated:        October 30, 2020
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          2
